                                                                                       JS-6

                      1   HARBOTTLE LAW GROUP
                          S. Daniel Harbottle (State Bar No. 156442)
                      2   dharbottle@harbottlelaw.com
                          Sydney J. Blaauw (State Bar No. 293331)
                      3   sblaauw@harbottlelaw.com
                          18401 Von Karman Avenue, Suite 200
                      4   Irvine, California 92612
                          Telephone: 949.428.8780
                      5   Facsimile: 949.428.8779
                      6   Attorneys for Defendant
                          MURRIETA VALLEY UNIFIED SCHOOL
                      7   DISTRICT
                      8
                                                   UNITED STATES DISTRICT COURT
                      9
                                                 CENTRAL DISTRICT OF CALIFORNIA
                 10
                 11
                          G.R., a minor child, by and through her          Case No.: 5:18-cv-01947-MWF-SHK
                 12       parent, MARY REAGAN; and MARY
                 13       REAGAN, parent,                                  Judge: Hon. Michael W. Fitzgerald
                                                                           Magistrate Judge: Hon. Shashi H.
                 14                       Plaintiffs,                      Kewalramani
                 15
                                     v.                                    ORDER GRANTING DISMISSAL
                 16                                                        WITH PREJUDICE
                 17       MURRIETA VALLEY UNIFIED
                          SCHOOL DISTRICT, and DOES 1                      Action Filed: September 12, 2018
                 18       through 50,                                      Trial Date: December 10, 2019
                 19
                                          Defendant(s).                    [Filed concurrently with: Joint
                 20                                                        Stipulation and Request for Order of
                 21                                                        Dismissal with Prejudice
                 22
                 23
                 24
                 25
                 26
                 27
                 28
HARBOTTLE LAW GROUP
                                                                     -1-
   Attorneys at Law
                          {1136302.1 }              ORDER GRANTING DISMISSAL WITH PREJUDICE
                      1              The Court, upon stipulation by the Parties, hereby Orders that this civil case is
                      2   hereby dismissed in its entirety WITH PREJUDICE.
                      3              IT IS SO ORDERED.
                      4
                      5   DATED: October 4, 201
                                                                                     Hon. Michael W. Fitzgerald
                      6
                                                                                United States District Court Judge
                      7
                      8
                      9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
HARBOTTLE LAW GROUP
                                                                        -2-
   Attorneys at Law
                          {1136302.1 }               ORDER GRANTING DISMISSAL WITH PREJUDICE
